                                                                                      Case 2:19-cv-01065-JAD-EJY Document 103 Filed 01/13/21 Page 1 of 3



                                                                                  1   FRANK M. FLANSBURG III, ESQ., Nevada Bar No. 6974
                                                                                      fflansburg@bhfs.com
                                                                                  2   EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                      eellis@bhfs.com
                                                                                  3   EMILY L. DYER, ESQ., Nevada Bar No. 14512
                                                                                      edyer@bhfs.com
                                                                                  4   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  5   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  6   Facsimile: 702.382.8135

                                                                                  7   Attorneys for Defendants

                                                                                  8
                                                                                  9                              UNITED STATES DISTRICT COURT
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                     DISTRICT OF NEVADA

                                                                                 11   ERNEST BOCK, L.L.C..,                     CASE NO.: 2:19-cv-01065-JAD-EJY
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                                                                                  Plaintiff,
                                                      702.382.2101




                                                                                 13            vs.

                                                                                 14                                                  STIPULATION AND [PROPOSED]
                                                                                      PAUL STEELMAN, individually; PAUL                  ORDER TO EXTEND THE
                                                                                 15   STEELMAN, as trustee of the Steelman             DEADLINE TO RESPOND TO
                                                                                      Asset Protection Trust; MARYANN               THE THIRD AMENDED COMPLAINT
                                                                                 16   STEELMAN, individually; MARYANN
                                                                                      STEELMAN, as trustee of the Steelman
                                                                                 17   Asset Protection Trust; STEPHEN
                                                                                      STEELMAN; SUZANNE STEELMAN
                                                                                 18   TAYLOR; JOHN DOE 1 AS TRUSTEE
                                                                                      OF PAUL C. STEELMAN AND
                                                                                 19   MARYANN T. STEELMAN
                                                                                      REVOCABLE LIVING TRUST; JOHN
                                                                                 20   DOE 2 AS TRUSTEE OF STEPHEN P.
                                                                                      STEELMAN IRREVOCABLE TRUST;
                                                                                 21   JOHN DOE 3 AS TRUSTEE OF
                                                                                      SUZANNE T. STEELMAN
                                                                                 22   IRREVOCABLE TRUST; JOHN DOE 4
                                                                                      AS TRUSTEE OF THE STEELMAN
                                                                                 23   ASSET PROTECTION TRUST; JOHN
                                                                                      DOE 5-14 AS TRUSTEES OF THE ABC
                                                                                 24   TRUSTS 1-10; JOHN DOES 15-24; and
                                                                                      ABC COMPANIES 1-10, jointly,
                                                                                 25   severally, and in the alternative,

                                                                                 26                               Defendants.
                                                                                 27
                                                                                 28
                                                                                      22082248.1                                1
                                                                                      Case 2:19-cv-01065-JAD-EJY Document 103 Filed 01/13/21 Page 2 of 3



                                                                                  1                   STIPULATION AND [PROPOSED] ORDER TO EXTEND THE
                                                                                                    DEADLINE TO RESPOND TO THE THIRD AMENDED COMPLAINT
                                                                                  2

                                                                                  3            Defendants Paul Steelman, Maryann Steelman, Steelman Asset Protection Trust, Stephen

                                                                                  4   Steelman, Suzanne Steelman Taylor, Trustee of Paul C. Steelman and Maryann T. Steelman

                                                                                  5   Revocable Living Trust, Trustee of Stephen P. Steelman Irrevocable Trust, and Trustee of

                                                                                  6   Suzanne T. Steelman Irrevocable Trust (collectively “Steelman Parties”), and Plaintiff Ernest

                                                                                  7   Bock, L.L.C (“Bock”), by and through their attorneys of record, hereby stipulate and agree,

                                                                                  8   subject to this Court’s approval, to extend the deadline for the Steelman Parties to respond to the

                                                                                  9   Third Amended Complaint as follows:
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10            1.      Bock filed its Third Amended Complaint on December 30, 2020 (ECF No. 98);

                                                                                 11            2.      The Steelman Parties’ response to the Third Amended Complaint is currently due
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   on January 13, 2021;
                                                      702.382.2101




                                                                                 13            3.      The Steelman Parties requested a two-week extension of time to respond to the

                                                                                 14   Third Amended Complaint, and Bock provided the extension; and

                                                                                 15   ///

                                                                                 16   ///

                                                                                 17   ///

                                                                                 18   ///

                                                                                 19   ///

                                                                                 20   ///

                                                                                 21   ///

                                                                                 22   ///

                                                                                 23   ///

                                                                                 24   ///

                                                                                 25   ///

                                                                                 26   ///
                                                                                 27   ///
                                                                                 28   ///
                                                                                      22082248.1                                      2
                                                                                      Case 2:19-cv-01065-JAD-EJY Document 103 Filed 01/13/21 Page 3 of 3



                                                                                  1            4.    The parties agree and hereby stipulate, subject to this Court’s approval, that the

                                                                                  2   deadline for the Steelman Parties to respond to the Third Amended is extended to January 27,

                                                                                  3   2021. The foregoing stipulation is made in good faith and is not made for the purpose of delay or

                                                                                  4   for any other improper purpose.

                                                                                  5   DATED: January 13, 2021                         DATED: January 13 2021
                                                                                  6   BROWNSTEIN            HYATT        FARBER WEINBERG, WHEELER,                      HUDGINS,
                                                                                      SCHRECK, LLP                              GUNN & DIAL, LLC
                                                                                  7
                                                                                      BY: /s/ Frank M. Flansburg III                  DAVID J. LARSON, ESQ., #8837
                                                                                  8   FRANK M. FLANSBURG III, ESQ., #6974             dlarson@wwhgd.com
                                                                                      fflansburg@bhfs.com                             RYAN T. GORMLEY, Esq., #13494
                                                                                  9   EMILY A. ELLIS, ESQ., #11956                    rgormley@wwhgd.com
                                                                                      eellis@bhfs.com
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                                   6385 South Rainbow Blvd., Suite 400
                                                                                      Emily L. Dyer, Esq.
                                                                                      edyer@bhfs.com                                  Las Vegas, NV 89118
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                      100 North City Parkway, Suite 1600
                                                                                                                                      Local Counsel for Plaintiff
                                                Las Vegas, NV 89106-4614




                                                                                      Las Vegas, NV 89106-4614
                                                                                 12
                                                      702.382.2101




                                                                                 13                                                   HANKIN, SANDMAN, PALLADINO,
                                                                                      Attorneys for Defendants                        WEINTROB & BELL, P.C.
                                                                                 14
                                                                                                                                      BY: /s/ Evan M. Labov
                                                                                 15                                                   JOHN F. PALLADINO, ESQ. (pro hac vice)
                                                                                                                                      john@hankinsandman.com
                                                                                 16                                                   EVAN M. LABOV, ESQ. (pro hac vice)
                                                                                 17                                                   evanl@hankinsandman.com
                                                                                                                                      30 South New York Avenue
                                                                                 18                                                   Atlantic City, NJ 08401

                                                                                 19                                                   Pro-Hac Counsel for Plaintiff
                                                                                 20
                                                                                 21
                                                                                                                                  ORDER
                                                                                 22
                                                                                                                         13th day of __________________,
                                                                                               IT IS SO ORDERED on this _______            January       2021.
                                                                                 23

                                                                                 24
                                                                                                                                  ____________________________________
                                                                                 25                                               ELAYNA J. YOUCHAH
                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      22082248.1                                      3
